CHARLES J. SCHUCK, Judge.
Claimant, L. M. Steele, of Charleston, West Virginia, seeks reimbursement in the sum of $10.20, which amount claimant was obliged to pay for repairs to his trunk, caused by state road truck 130-18 backing into claimant’s car on the 13th day of February 1942; in the city of Charleston, and causing the damages aforesaid.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of ten dollars and twenty cents ($10.20).